Filed 4/26/16 Smith v. Kerby CA4/3

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE

REX KIM SMITH et al.,

     Plaintiffs and Respondents,                                       G050435

         v.                                                            (Super. Ct. No. 30-2014-00721095)

DONALD EDWARD KERBY,                                                   OPINION

     Defendant and Appellant.

DONALD EDWARD KERBY,

     Plaintiff and Appellant,                                          G050440

         v.                                                            (Super. Ct. No. 30-2014-00722369)

REX KIM SMITH,

     Defendant and Respondent.

REX KIM SMITH et al.,

     Plaintiffs and Respondents,                                       G050456

         v.                                                            (Super. Ct. No. 30-2014-00721102)

KYLE NEAL KERBY,

     Defendant and Appellant.
REX KIM SMITH et al.,

   Plaintiffs and Respondents,                      G050458

       v.                                           (Super. Ct. No. 30-2014-00721107)

JACQUELYN NEAL KERBY,

   Defendant and Appellant.


              Appeal from a judgment of the Superior Court of Orange County, Timothy
J. Stafford and Derek W. Hunt, Judges, and Margaret Anderson, Temporary Judge.
(Pursuant to Cal. Const., art. VI, § 21.) Appeal dismissed.
              Donald Edward Kerby, Jacquelyn Neal Kerby & Kyle Neal Kerby, in
pro. per., for Defendant and Appellant in Nos. G050435, G050456 and G050458 and for
Plaintiff and Appellant in No. G050440.
              Hart and King, C. William Dahlin and Rhonda H. Mehlman for Plaintiffs
and Respondents in Nos. G050435, G050456 and G050458 and for Defendant and
Respondent in No. G050440.
                                *             *           *
              On May 30, 2014, the superior court issued a civil harassment order
restraining appellant Donald Edward Kerby from harassing respondent Rex Kim Smith
and his office assistant respondent Khuong Xuyen. Another order was issued restraining
appellant Jacquelyn Neal Kerby from harassing the same persons. A third restraining
order was issued restraining appellant Kyle Neal Kerby from harassing the same persons.
Donald filed his own request for a civil harassment order to protect him, Jacquelyn, Kyle
and Kurtis Firlej, which the trial court denied.
              According to respondents’ brief, the Kerbys are tenants in a mobile home
park managed by Smith and his assistant. In his request for restraining orders, Smith
described numerous incidents when the Kerbys physically threatened and screamed



                                              2
obscenities at him, a utility company worker checking gas lines and technicians
connecting security equipment at the mobile home park. During one incident, according
to Smith, Kyle ripped off the shirt of a security guard. Another time, again according to
Smith’s request for restraining orders, Kyle punched Smith in the head four or five times.
Smith says the police were called to the park several times to stop the Kerbys during their
disturbances.
                Appellants’ brief contains numerous unexplained documents such as an
event record from the Westminster Police Department. The notice of appeal states
appellants are appealing from a judgment entered on May 30, 2014. The record on
appeal does not contain a judgment.
                Respondents filed a motion to dismiss this appeal. No opposition to the
motion was filed. This court notified the parties the motion would be decided in
conjunction with the decision on appeal. “A ‘reviewing court has the inherent power, on
motion or on its own motion, to dismiss an appeal . . . .’” (In re Sade C. (1996) 13
Cal. 4th 952, 994.) Appellants have not cited to any error by the superior court. Nor have
they followed the rules for appeals set forth in California Rules of Court, rule 8.204.
Accordingly, we grant respondents’ motion.
                The appeal is dismissed. Respondents are to recover their costs on appeal.


                                                  MOORE, ACTING P. J.

WE CONCUR:



IKOLA, J.



THOMPSON, J.



                                              3